Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the different capacitances of varying lengths” of claims 18,11 and 2, and “different input capacitances” of claims 19, 12 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 9, the phrase “the build-out terminal” should read --the first build-out terminal--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  at line 15, the phrase “the build-out terminal” should read --the first build-out terminal--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  at line 18, the phrase “the build-out terminal” should read --the first build-out terminal--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 18-19, 11-12 and 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olgaard (US 2015/0304864 A1) in view of Kreager et al. (2004/0239334 A1) and Yang (US 6734689 B1).
Regarding claim 17 and 10, Olgaard at fig. 1 discloses a measurement system for performing measurements on a plurality of test points, the measurement system [100] comprising: a plurality of test points [DUT 1-3 as an example] on one or more devices under test [106]; a measurement instrument [102] configured to perform measurements [see Abstract] on the plurality of test points; a plurality of modular probes [105a-105c], wherein each modular probe corresponds to a different respective test point of the plurality of test points; and a multiplexer [104] configured to selectively couple any one of the plurality of modular probes to the measurement instrument at any given time [¶0042-0043].

Kreager et al. (hereafter Kreager) in similar environment at fig. 1-12 and at ¶0044 disclose each modular probe of the plurality of modular probes comprises: each modular probe of the plurality of modular probes comprises: a disconnectable probe-tip adaptor [3, ¶0040-0041] having a tip connector [for 52, not shown (see fig. 2-3 for 52, 54, 62, 46 of US 6734689)] at one end and further having an assembly terminal [connector as shown in fig. 12 and fig. 1 for 5, not numbered] at the other end, the disconnectable probe-tip adaptor coupled to the respective test point corresponding to the modular probe; a disconnectable cable assembly [assembly 5, ¶0041] having a first assembly connector [connector as shown in fig. 12 and 1] at one end of a cable [5]  [as 6] at the other end of the cable, the first assembly connector coupled to the assembly terminal [as shown]; a disconnectable build-out adaptor [7, see fig. 4-5] having a first build-out terminal [12, 14] at one end and further having a second build-out terminal [as 25] at the other end, the build-out terminal [14, 12] coupled to the second assembly connector [end of 6 as shown in fig. 2]; and a disconnectable instrument connector cable assembly [8] having a third assembly connector [10] at one end and further having an instrument-end connector [for 54, not shown, see ¶0040-0041] at the other end, the third assembly connector coupled to the second build-out terminal [fig. 2 and fig. 7].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use modular probe as disclosed by Kreager to modify the system of Olgaard, in order to maintain consistent impedance and minimize reflections while connecting two elements (see Abstract). Modified Olgaard discloses the instrument-end connector is coupled to a corresponding respective input terminal of the multiplexer.
Regarding claims 18 and 11, as best understood by the Examiner, Kreager at fig. 7a discloses the disconnectable built-out adaptor comprises a compensation adjustment control circuit [7] configured to accommodate different capacitances of varying lengths of the cable [because of dielectric material and pin distance, see¶0032-0035]. 
Regarding claims 19 and 12, as best understood by the Examiner, Kreager at fig. 7a discloses the compensation adjustment control circuit is further configured to further accommodate different input capacitances of different measurement instruments [because of dielectric material and pin distance, see¶0032-0035] coupled to the instrument-end connector. 
Regarding claims 20 and 13, Kreager at fig. 7a discloses the modular probe further comprises one or more corrective circuits included in the disconnectable probe-tip adaptor and/or in the build-out adaptor and configured to at least partially terminate each end of the cable with a characteristic impedance of the cable to attenuate reflections in the cable assembly [¶0035-0036].
Regarding claim 14, Kreager at fig. 2 discloses the one or more of the following comprise a coaxial connector [SMA for 7]: the first assembly connector; the second assembly connector; or the third assembly connector. 
Regarding claim 15, Kreager at fig. 7a discloses disconnectable probe-tip adaptor is connectively replaceable [because it is disconnectable probe-tip adaptor] by a different probe-tip adaptor having a different attenuation level [because of design adjustment of adapter 7, see ¶0019, ¶0026, particularly ¶0027] than the probe-tip adaptor. 
Regarding claim 16, Kreager at fig. 12 discloses the disconnectable instrument connector cable assembly is connectively replaceable [due to disconnectable instrument connector cable assembly] by a different instrument connector cable assembly [different 8] having a respective instrument-end connector compatible with a corresponding input terminal of the measurement instrument in case the instrument-end connector of the disconnectable instrument connector cable assembly is not compatible with the corresponding input terminal of the measurement instrument [because of design adjustment of adapter 7, any of different 8 are obvious to ¶0019, ¶0026, particularly ¶0027].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kreager et al. (2004/0239334 A1) and Yang (US 6734689 B1).
Regarding claim 1, Kreager et al. (hereafter Kreager) in similar environment at fig. 1-12 and at ¶0044 disclose each modular probe of the plurality of modular probes comprises: each modular probe of the plurality of modular probes comprises: a disconnectable probe-tip adaptor [3, ¶0040-0041] having a tip connector [for 52, not shown (see fig. 2-3 for 52, 54, 62, 46 of US 6734689)] at one end and further having an assembly terminal [connector as shown in fig. 12 and fig. 1 for 5, not numbered] at the other end, the disconnectable probe-tip adaptor coupled to the respective test point corresponding to the modular probe; a disconnectable cable assembly [assembly 5, ¶0041] having a first assembly connector [connector as shown in fig. 12 and 1] at one end of a cable [5] and further having a second assembly connector [as 6] at the other end of the cable, the first assembly connector coupled to the assembly terminal [as shown]; a disconnectable build-out adaptor [7, see fig. 4-5] having a first build-out terminal [12, 14] at one end and further having a second build-out terminal [as 25] at the other end, the build-out terminal [14, 12] coupled to the second assembly connector [end of 6 as shown in fig. 2]; and a disconnectable instrument connector cable assembly [8] having a third assembly connector [10] at one end and further having an instrument-end connector [for 54, not shown, see ¶0040-0041] at the other end, the third assembly connector coupled to the second build-out terminal [fig. 2 and fig. 7], wherein the instrument-end connector is configured to couple to a measurement instrument [15]. 
Regarding claim 2, as best understood by the Examiner, Kreager at fig. 7a discloses the disconnectable built-out adaptor comprises a compensation adjustment control circuit [7] configured to accommodate different capacitances of varying lengths of the cable [because of dielectric material and pin distance, see¶0032-0035]. 
Regarding claim 3, as best understood by the Examiner, Kreager at fig. 7a discloses the compensation adjustment control circuit is further configured to further accommodate different input capacitances of different measurement instruments [because of dielectric material and pin distance, see¶0032-0035] coupled to the instrument-end connector. 
Regarding claim 4, Kreager at fig. 7a discloses one or more corrective circuits [7] included in the disconnectable probe-tip adaptor and/or in the build-out adaptor and configured to at least partially terminate each end of the cable with a characteristic impedance of the cable to attenuate reflections in the cable assembly [¶0019, ¶0036-0036]. 
[see coaxial cable]. 
Regarding claim 6, Kreager at fig. 2 discloses one or more of the following comprise a coaxial connector [SMA for 7]: the first assembly connector; the second assembly connector; or the third assembly connector. 
Regarding claim 7, Kreager at fig. 7a discloses the tip connector comprises a standard coaxial connector [see fig. 2-3 for 52, 54, 62, 46 of US 6734689]. 
Regarding claim 8, Kreager at fig. 7a discloses disconnectable probe-tip adaptor is connectively replaceable [because it is disconnectable probe-tip adaptor] by a different probe-tip adaptor having a different attenuation level [because of design adjustment of adapter 7, see ¶0019, ¶0026, particularly ¶0027] than the probe-tip adaptor.
Regarding claim 9, Kreager at fig. 12 discloses the disconnectable instrument connector cable assembly is connectively replaceable [due to disconnectable instrument connector cable assembly] by a different instrument connector cable assembly [different 8] having a respective instrument-end connector compatible with a corresponding input terminal of the measurement instrument in case the instrument-end connector of the disconnectable instrument connector cable assembly is not compatible with the corresponding input terminal of the measurement instrument [because of design adjustment of adapter 7, any of different 8 are obvious to ¶0019, ¶0026, particularly ¶0027].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 28, 2021

/PARESH PATEL/Primary Examiner, Art Unit 2868